Exhibit 10.5

LOGO [g18965lehman-001.jpg]

Revised Transaction

 

Date:    8 November, 2007 To:    National Cinemedia LLC    Attention:   
Documentation Unit From:    Lehman Brothers Special Financing Inc.   
Confirmations Group    Kathy Tsang    Facsimile:    (+1) 646-885-9551 (United
States of America)    Telephone:    212-526-9080 Ref. Numbers:   

Global Deal ID: 2910522

 

--------------------------------------------------------------------------------

Dear Sir or Madam:

The purpose of this communication (this “Confirmation”) is to confirm the terms
and conditions of the transaction (the “Transaction”) entered into between
Lehman Brothers Special Financing Inc. (“Party A”) and National Cinemedia LLC
(“Party B”) on the Trade Date specified below. This Confirmation constitutes a
“Confirmation” as referred to in the Agreement specified below. This
Confirmation supersedes and replaces in its entirety any other confirmation
referencing the Transaction to which this Confirmation relates.

This Confirmation supplements, forms part of, and is subject to, the ISDA Master
Agreement dated as of 02 March, 2007, as amended and supplemented from time to
time, between Party A and Party B (the “Agreement”). All provisions contained in
the Agreement shall govern this Confirmation except as expressly modified below.

The definitions and provisions contained in the 2000 ISDA Definitions as
published by the International Swaps and Derivatives Association, Inc. (the
“Definitions”) are incorporated into this Confirmation. In the event of any
inconsistency between the Definitions and the terms of this Confirmation, this
Confirmation will govern. For the purpose of the Definitions, references herein
to a “Transaction” shall be deemed to be references to a “Swap Transaction”.

Party A and Party B each represents that entering into the Transaction is within
its capacity, is duly authorized and does not violate any laws of its
jurisdiction of organization or residence or the terms of any agreement to which
it is a party. Party A and Party B each represents that (a) it is not relying on
the other party in connection with its decision to enter into this Transaction,
and neither party is acting as an advisor to or fiduciary of the other party in
connection with this Transaction regardless of whether the other party provides
it with market information or its views; (b) it understands the risks of the
Transaction and any legal, regulatory, tax, accounting and economic consequences
resulting therefrom; and (c) it has determined based upon its own judgment and
upon any advice received from its own professional advisors as it has deemed
necessary to consult that entering into the Transaction is appropriate for such
party in light of its financial capabilities and objectives. Party A and Party B
each represents that upon due execution and delivery of this Confirmation, it
will constitute a legally valid and binding obligation, enforceable against it
in accordance with its terms, subject to applicable principles of bankruptcy and
creditors’ rights generally and to equitable principles of general application.

LEHMAN BROTHERS SPECIAL FINANCING INC.

LEHMAN BROTHERS INC.

745 SEVENTH AVENUE, NEW YORK NY 10019



--------------------------------------------------------------------------------

The terms of the particular Transaction to which this Confirmation relates are
as follows:

 

  General Terms:     Trade Date:   02 March, 2007     Effective Date:   13
March, 2007     Termination Date:   13 February, 2015, subject to adjustment in
accordance with the Modified Following Business Day Convention.     Notional
Amount:   USD 137,500,000.00   Fixed Amounts:     Fixed Amount Payer:   Party B
    Fixed Amount Payer Payment Dates:   The 13th March, June, September and
December, from and including 13 June, 2007 to and including 13 December, 2014
and the Termination Date, subject to adjustment in accordance with the Modified
Following Business Day Convention.     Fixed Rate:   4.984% per annum     Fixed
Rate Day Count Fraction:   Actual/360   Floating Amounts:     Floating Amount
Payer:   Party A     Floating Amount Payer Payment Dates:   The 13th March,
June, September and December, from and including 13 June, 2007 to and including
13 December, 2014 and the Termination Date, subject to adjustment in accordance
with the Modified Following Business Day Convention.     Floating Rate Option:  
USD-LIBOR-BBA     Designated Maturity:   3 months     Spread:   Inapplicable    
Floating Rate Day Count Fraction:   Actual/360     Reset Dates:   The first day
of each Calculation Period   Business Days:   New York and London

 

Page 2 of 3



--------------------------------------------------------------------------------

  Miscellaneous:     Calculation Agent:   Party A     Office:   For the purposes
of this Transaction, Party A is not a Multibranch Party, and the Office of Party
B is its Head Office Branch.

Please confirm your agreement with the foregoing by executing this Confirmation
and returning such Confirmation, in its entirety, to us at facsimile number
(+1) 646-885-9551 (United States of America), Attention: Confirmations Group.

 

Yours sincerely,     Accepted and agreed to: Lehman Brothers Special Financing
Inc.     National Cinemedia LLC By:  

/s/ Anatoly Kozlov

    By:  

/s/ Gary W. Ferrera

Name:   Anatoly Kozlov     Name:   Gary W. Ferrera       Title:   CFO/EVP

 

Page 3 of 3